In re: Zelma C. Wyche' applying for writs of mandamus and habeas corpus.
Writ granted. See order.
ORDER
Considering the showing made by applicant: ■
It is ordered that tlie Honorable Cliff C. Adams, Judge of the. Sixth Judicial District Court for the Parish of Madison, admit the Relator, Zelma C. Wyche, to bail pending the. Tiling .of, his petition of certiorari in this Court or show cause in this Court on October 10, 1966, at 11:00 a. m., why the relief prayed for in the application should not be granted.